ORDER
This matter came before the court for oral argument on September 28, 1993 pursuant to an order directing all parties to show cause why this appeal should not be summarily decided.
The defendants, Massachusetts Electric Construction Co., Ruggieri Brothers, Inc., Acme Tile & Terrazzo, Inc. and Eagle Cornice Company, Inc. appeal the granting of a Superior Court motion for summary judgment in favor of the plaintiff, The American Insurance Company.
After reading the memoranda of the parties and after hearing the arguments of counsel, we are of the opinion that cause has not been shown. The issues will be summarily decided.
This case centers on the alleged authority of one of the plaintiffs former agents to issue putative construction payment bonds. Whether an agency existed between the apparent agent and the plaintiff, whether the purported agent lacked actual or apparent authority to execute the bonds, and whether untimely filed memoranda were excusably delayed are among the issues that should be resolved at trial.
Therefore, the defendants’ appeal is sustained. The judgment appealed from is vacated and the papers in the case are remanded to the Superior Court for further proceedings.
FAY, C.J., did not participate.